Case 3:20-cv-00335-TJC-JBT Document 24 Filed 02/02/21 Page 1 of 3 PageID 1535




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                         JACKSONVILLE DIVISION


   SARA C. MULLEN,

               Plaintiff,
   v.                                              Case No. 3:20-cv-335-TJC-JBT

   ANDREW M. SAUL,
   Commissioner of the
   Social Security Administration,

               Defendant.



                                      ORDER

         This case is before the Court on plaintiff’s appeal of an administrative

   decision denying her claim for a period of disability and disability insurance

   benefits under the Social Security Act (Doc. 1). The parties filed briefs and the

   administrative record.     Upon review of these filings, the assigned United

   States Magistrate Judge issued a Report and Recommendation (Doc. 23)

   recommending that the Commissioner’s decision be reversed and remanded for

   further proceedings.     The Commissioner did not file any objections to the

   Report and Recommendation and the time in which to do so has now passed.

         Accordingly, upon independent review of the file and for the reasons

   stated in the Report and Recommendation issued by the Magistrate Judge, it is

   hereby
Case 3:20-cv-00335-TJC-JBT Document 24 Filed 02/02/21 Page 2 of 3 PageID 1536




         ORDERED:

         1.    The Report and Recommendation of the Magistrate Judge (Doc. 23)

   is ADOPTED as the opinion of the Court.

         2.    The   decision   of   the   Commissioner     is   REVERSED        and

   REMANDED pursuant to sentence four of 42 U.S.C. § 405(g). Upon remand,

   the Commissioner shall (a) actually compare the original and new medical

   evidence in determining whether there has been medical improvement; (b)

   include the CPD in the administrative record; (c) state with particularity the

   weight given to the opinions of Dr. Bauer, and the reasons therefor; (d)

   reconsider plaintiff’s RFC if appropriate; and (e) conduct any further

   proceedings deemed appropriate.

         3.    The Clerk is directed to enter judgment in favor of plaintiff and

   against the Commissioner and close the file.

         4.    In the event that benefits are awarded on remand, pursuant to

   Federal Rule of Civil Procedure 54(d)(2)(B), plaintiff’s attorney is sua sponte

   granted an extension of time in which to file a petition for authorization of

   attorney’s fees under § 406(b) or § 1383(d)(2) until thirty days after the date of

   the Commissioner’s letter sent to plaintiff’s counsel of record at the conclusion

   of the Agency’s past-due benefit calculation stating the amount withheld for

   attorney’s fees. See In re: Procedures for Applying for Attorney’s Fees Under

   42 U.S.C. §§ 406(b) and 1383(d)(2), Case No. 6:12-mc-124-Orl-22 (M.D. Fla. Nov.


                                           2
Case 3:20-cv-00335-TJC-JBT Document 24 Filed 02/02/21 Page 3 of 3 PageID 1537




   13, 2012). The time limits for filing a motion for attorney’s fees under the

   Equal Access to Justice Act, 28 U.S.C. § 2412, are not affected by this extension.

         DONE AND ORDERED in Jacksonville, Florida this 2nd day of

   February, 2021.




   s.
   copies:

   Honorable Joel B. Toomey
   United States Magistrate Judge

   counsel of record




                                           3
